Opinion by
Judge MacPhail,
Thelma Dickson (Petitioner)- petitions for review of an order of the Department of Public Welfare (DPW) which .affirmed the .decision of the County Assistance Office (CAO) denying Petitioner food stamps for the period between March- 28, 1984 and May 1, 1984. We reverse. .
. Petitioner submitted an application for benefits on February 16, 1984, at which time the CAO held a prescreen interview. Follow-up interviews. were held on March 6, 1984 and March 20, 1984. The GAO denied Petitioner’s application because of her inability to verify her identification, her most recent utility bills *90and receipts, and whether a .son lived at Petitioner’s home.
Another -appointment was scheduled on March 28, 1984. The CAO treated this appointment as a prescreen interview -and informed Petitioner that a follow-up -interview would be scheduled, at which time Petitioner could, verify her claim. Petitioner refused to make yet another appointment. The -CAO denied Petitioner’s application on the basis that Petitioner voluntarily withdrew her application because she did not want to keep a fod'ow-np appointment.1
Petitioner timely appealed this decision, contending that the CAO should not have required Petitioner to attend another follow-up interview -because she had already been to the -CAO four times within a month and a half. At -the hearing, Petitioner testified that she ■had all ¡of the required verification on March 28, 1984. Petitioner’s appeal was denied by .the hearing officer, whose decision was affirmed by the Office of Hearings and Appeals on July 13, 1984. After Petitioner’s request for ¡reconsideration was denied, an appeal to this Court was taken.
Petitioner ¡argues here ¡that ¡benefits should have been granted retroactive to March 28,1984, contending that she had all the proper verification with her at that time. In response, DP'W maintains .that it is CAO procedure to ¡conduct two interviews, a pre-screen interview iand a follow-up interview. DPW avers that the purpose of the ¡pre-screen interview is to “save time” —i.e., correct application errors and inform applicants what verification, would be required at the follow-up “eligibility” interview. DPW argues that since Petitioner had to file a new application on March 28, 1984, “it only makes sense” that Petitioner be required to *91attend tooth, a pre-screen and a follow-up interview. We disagree.
Section 505.4(a) (2) of the Public Assistance Manual (Manual), 55 Pa. Code §505.4(a) (2) requires the CAO to assist the applicant in' complying with requests for information ¡and verification. The duties of the CAO in interviewing applicants includes not only reviewing the application, but exploring and resolving unclear .and incomplete information. Section 505.4(b) (1) of the Manual. If the ¡applicant fails to complete ■the application process, ¡even ¡after the CAO toas provided assistance, the delay will be considered the fault of the applicant. Section 505.4(e).(l) of ittoe Manual. If thirty days ¡after the original date of the application the CAO ¡cannot proceed further due to ‘the fault of the applicant, the CAO ¡shall issue a denial notice. Section 505.4(e) (2) of the Manual. However, the Manual provides that if the applicant tabes the required action within sixty days ¡of .the ¡original date of the application, the CAO shall reopen .the ¡case without requiring a new application." Section 505.4(e) (2) (i) of the Manual.
In this case, Petitioner's initial application was filed on February 16,1984. When the ¡CAO determined that Petitioner’s verification iwas incomplete as of March 20, 1984, the ¡application was ¡properly denied. However, when Petitioner returned on March 28,1984, the CAO was required to determine whether Petitioner had ¡provided the missing information. Section 505.4 (e) (2)‘(i) of the Manual. If Petitioner provides the missing 'information within 60 days of the original date of the application, the CAO must reopen the case without requiring a new application. Instead of determining whether Petitioner had in fact provided the missing verification, the CAO proceeded as if Petitioner had filed a new application on March 28, 1984, in violation of Section 505.4(e) (2) (i) ’s mandate.
*92DPW concedes that it ¡did not determine whether Petitioner had taken the required ¡action on March 28, 1984. DPW maintains, however, that the GAO has the right to require applicants to attend necessary interviews and that Petitioner refused to attend such a necessary interview. DPW argues that Petitioner ‘ ‘could have made a mistake on the new application or her circumstances could have changed .so as to require .different or additional verification,” Respondent’s Brief at p. 6, and that therefore a follow-up interview was necessary. However, the iCAO made no determination that there was a mistake or that circumstances had changed. We do not understand how a follow-up •interview can be deemed to be necessary ¡without making the initial determination.
The purpose of a follow-up interview, as we understand it, is to give the applicant an opportunity to provide verification. If the applicant has the required verification on hand at the time of his initial appointment, then a follow-up interview is obviously not necessary. To automatically require a follow-up interview as a matter of policy frustrates the implementation of the food stamp program; See Ream v. Department of Public Welfare, 93 Pa. Commonwealth Ct. 190, A.2d (1985). Instead of assisting the Petitioner in complying with requests for information and verification to expedite-the application process as the GAO was. réquired to do by''Section 505.4(a)(2) of the Manual, the GAO here simply followed an office policy which had no relevancy whatever to the factual •circumstances. The hearing examiner did not find •incredible Petitioner’s umcontradioted testimony that .she had all of the verification papers with her; she simply concluded that since the GAO’s office policy was not prohibited by DPW regulations, there was nothing wrong with the caseworker’s request. We respectfully disagree. . .The Manual requires more than *93blind adherence to office policy; it requires the assistance to applicants unfamiliar with the maze of bureaucratic rules and regulations. 'While we have in the past and will continue in the future to uphold the right of DPW to make reasonable efforts in. accord with the purposes of the food stamp program to ascertain and verify eligibility for participants and while we believe Petitioner here should have explained why she thought another interview was unnecessary, wé believe the initial fault lay with the CÁO, ,,,
We conclude ¡that DPW erred as a matter of law when it determined that Petitioner- voluntarily withdrew her application. As we'have'noted, Petitioner was not required to submit a new application on March 28, 1984, and therefore, DPW could not require Petitioner to. attend another follow-up interview without first determining whether that interview was necessary. We will reverse DPW’s adjudication'and hold that Petitioner, is eligible- for food ¡stamps. As Petitioner’s eligibility was established during the second 30-day period, the CAO .shall provide benefits effective March 16, 1984. Section 505.4(e)(2)(ii). Compare Tempesta v. Department of Public Welfare, 84 Pa. Commonwealth Ct. 605, 480 A.2d 371 (1984).
Order
The order ¡of the Department of Public. Welfare at Case No. 35774, dated .September 5,1984, is reversed,,;,

 Petitioner reapplied and was granted benefits effective May 1, 1984.